Citation Nr: 1218432	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-38 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right foot injury, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a left foot injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and S.D.



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


REMAND

The Veteran served on active duty from October 1988 to September 1992. 

These claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

Hearings on these claims were held before a Decision Review Officer (DRO) at the RO on September 3, 2008, and before the undersigned Veterans Law Judge on September 22, 2010.  Copies of the hearing transcripts have been associated with the file.

In February 2011, the Board remanded these issues to the agency of original jurisdiction (AOJ) for further evidentiary development.  The Veteran received a VA examination of his feet on March 16, 2011.  The examination report stated that the Veteran had undergone a clinical evaluation of his feet at the VAMC Little Rock on March 4, 2011; however, the notes of this evaluation are not of record.  The most recent records from the VAMC that are pertinent to these claims are dated in February 2011.  (The Veteran's Virtual VA folder contains 5 pages of VA clinical notes dated in December 2011, but they are not relevant to the matters on appeal).  VA will make attempts to obtain pertinent records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, updated VA treatment records should be obtained on remand.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Little Rock VAMC and request that all records of the Veteran's treatment at that facility since February 2011 be provided for inclusion in the claims folder.  A specific request should be made for all evaluations of the Veteran's feet, including a March 4, 2011 evaluation conducted by Dr. H.P.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the above has been completed, undertake any additional evidentiary development deemed necessary in light of the newly received evidence, including an examination if warranted.  Thereafter, re-adjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any benefit sought is not granted, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

